Citation Nr: 0126527	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  92-01 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for hypertension.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident (CVA).

3.  Entitlement to special monthly compensation for aid and 
attendance, or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1954 to January 
1956 and from January 1958 to November 1959.  He had a prior 
period of active service beginning in March 1992.  
Verification of the ending date of that service is no longer 
of record.

This appeal is from December 1991 and February 1994 rating 
decisions by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, regional office (RO).  The former decision 
disallowed special monthly compensation, the latter 
disallowed the other issues on appeal.  The instant appeal is 
advanced on the docket to correct an administrative error 
that caused significant delay in docketing the appeal.  
38 C.F.R. § 20.900(c) (2001).

This case was remanded by the Board in September 1997 for 
additional development.  The required actions have been 
completed to the extent possible, and the case is ready for 
appellate review.

An informal hearing presentation of September 2001 by the 
veteran's representative stated the issue regarding CVA, and 
other disorders, as secondary to service-connected 
schizophrenic reaction.  The RO adjudicated multiple 
secondary service connection claims for the first time in 
April 2001 and construed the veteran's statement of April 30, 
2001, as a notice of disagreement with the disallowance of 
those claims.  The RO has issued a statement of the case on 
these issues in July 2001.  No substantive appeal is of 
record in the claims file.  Consequently, those secondary 
service connection issues are not on appeal.  See 38 C.F.R. 
§ 20.200 (2001).



FINDINGS OF FACT

1.  VA disallowed service connection for hypertension in 
November 1992 and notified the veteran of the disallowance 
and of his appeal rights in a letter of November 30, 1992.

2.  The veteran did not initiate an appeal from the November 
1992 disallowance of service connection for hypertension 
within the year following the letter notifying him of the 
disallowance.

3.  Evidence presented or secured since November 1992 does 
not bear directly and substantially on the claim for service 
connection for hypertension and is not so significant in 
connection with previously assembled evidence that it must be 
considered to decide fairly the merits of the claim.

4.  The veteran did not have a cerebrovascular accident in 
service or due to brain hemorrhage or brain thrombosis that 
was 10 percent disabling within one year following his 
separation from service, and his CVA has not been attributed 
to other disease or injury in service.

5.  The veteran has not, because of service-connected 
disability, suffered anatomical loss or loss of use of both 
feet, or of one hand and one foot, and he is not blind in 
both eyes, with visual acuity of 5/200 or less.

6.  The veteran does not need the regular aid and attendance 
of another person because of service-connected disabilities.

7.  The veteran's service connected disabilities are 
schizophrenia, rated as 100 percent disabling; postoperative 
residuals of an osteochondroma of the right humerus, rated as 
10 percent disabling; and scar of the right forearm, rated as 
noncompensable.

8.  The veteran is not housebound.


CONCLUSIONS OF LAW

1.  The rating decision of November 1992 denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(b), 
(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

2.  New and material evidence to reopen a claim of 
entitlement to service connection for hypertension has not 
been presented or secured.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  The veteran's residuals of cerebrovascular accident are 
not the result of a CVA or other disease or injury in 
service, nor are they residuals of a brain hemorrhage or 
thrombosis that can be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2001).

4.  The veteran does not meet the criteria for special 
monthly compensation for aid and attendance or for special 
monthly compensation at the housebound rate.  38 U.S.C.A. 
§ 1114(l), (s) (West Supp. 2001); 38 C.F.R. §§ 3.350(b), (i); 
3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's separation documents show no overseas service 
during active duty.  VA received all original service medical 
records in its possession on March 1, 1956, and on March 2, 
1961.  Those medical records, in pertinent part, reveal the 
following:

Entrance and separation examination reports of March 1952 and 
January 1956 show blood pressure readings of 126/74 and 
138/68, respectively.  The veteran completed medical 
histories on entrance and on separation.  He indicated having 
no history of high blood pressure.  There are no interim 
blood pressure measurements noted in the records of the first 
period of service.  There is no record of CVA or medical 
notation of suspicion of CVA in the records from the first 
period of service.

Entrance and separation examination reports of January 1958 
and October 1959 show blood pressure readings of 134/82 and 
106/68, respectively.  The veteran completed medical 
histories on entrance and on separation.  He indicated having 
no history of high blood pressure.  A November 1959 
declaration by the veteran indicated he had had no 
significant change in his health between the date of his 
separation examination and the date of the declaration.

Other records showed blood pressure measurements of 154/94 on 
February 18, 1959; 118/64 on May 25, 1959; 150/90, 190/96, 
and 160/100 on June 5, 1959; and 140/90 and 138/90 on 
September 4, 1959.  A June 5, 1959, record noted that the 
veteran reported having had nothing to eat for three days and 
having had two and a half pints of liquor that day.  The 
service records contained no diagnosis of hypertensive 
disease or of CVA or suspicion of CVA during the second 
period of service.

In October 1959, after multiple disciplinary actions, the 
veteran underwent psychological testing and psychiatric 
evaluation.  Psychological testing revealed that the veteran 
suffered from a lifelong character pattern of moderate 
apathy, sluggishness, indecisiveness, a tendency to cling to 
others for support and the development of marked feelings of 
bewilderment and fatigue under stress.  The diagnosis was 
passive-dependency reaction, "LD [line of duty]:NO:EPTS 
[existed prior to service]."  The course of hospitalization 
revealed the onset of feelings of depression, anxiety and 
poorly motivated behavior due to family stresses during the 
summer of 1959.  Contemporaneous records of June 1959 show 
treatment for complaints of dizziness and hyperventilation.  
Upon hospital discharge, the diagnosis was neurotic 
depressive reaction, moderate, recurrent, treated, improved, 
"LOD [line of duty], yes."

The veteran filed an application for VA disability 
compensation in January 1961.  He reported dizzy spells in 
service.  He reported treatment for high blood pressure at 
Macon Hospital in December 1960 and by Dr. Davis in January 
1961.

December 1960 and January 1961 records from Macon Hospital 
revealed blood pressure measurements on December 11, 1960, of 
120/80, 180/120, and 160/110.  The diagnosis was anxiety and 
hypertension of unknown etiology.  When seen the next day, 
the veteran's blood pressure was 120/80.  The examiner noted 
a lack of explanation for the elevation of blood pressure in 
the emergency room the day before.  The veteran sought 
treatment again in January 1961.  His blood pressure was 
130/90.  The January 1961 diagnosis was anxiety reaction.

Dr. Davis responded to RO inquiry in February 1961, stating 
he never treated the veteran, but he examined him for VA 
hospitalization, finding him slightly hypertensive and 
forming the impression the veteran was psychoneurotic.  Dr. 
Davis reported he found negative signs and clinical readings.

In March 1961, C.C., a relative of the veteran's, reported 
that he had told her of dizzy spells in the service.  The 
writer reported that since separation, the veteran had been 
sick "lots of time with his stomach and blood pressure," 
with repeated episodes of taking to bed or hospitalization 
for days or weeks with complaints of stomach pressure, chest 
[], dizziness, and poor sight.

In an April 1961 statement, the veteran reported two visits 
to a Dublin VA hospital, the second in March 1961, for severe 
illness; he referred to his stomach.  He stated that after 
examination he was refused admission, and he then sought 
treatment at the state hospital.

A May 1961 report from Milledgeville State Hospital 
(subsequently Central State Hospital) (CSH) on March to April 
1961 admission noted the veteran's report of "blackout 
spells" in service.  His blood pressure was measured as 
130/80.  He demonstrated no psychosis during admission and 
was discharged with a diagnosis of anxiety reaction, severe, 
without psychosis.

On VA examination in July 1961, the veteran reported a 
history of high blood pressure and that he had received four 
shots for high blood pressure in the past year.  He did not 
state where.  On examination, the veteran's blood pressure 
was 150/92 sitting, 156/100 sitting after exercise, and 
150/100 two minutes after exercise.  The diagnoses did not 
include hypertension.

A VA rating decision of August 1961 noted the blood pressure 
readings from the June 1961 examination, found there was no 
record of treatment for hypertension in service, and denied 
service connection for hypertension.  The RO granted service 
connection for anxiety reaction, rated 30 percent disabling; 
postoperative residuals of osteochondroma, right humerus, 
rated 10 percent disabling; and scars of the left forearm, 
rated noncompensably disabling.  [In an October 1970 rating 
decision, the RO, without explanation, changed the 
designation of the forearm scars to scars of the right 
forearm, a designation carried forward to the present.]  The 
RO notified the veteran of the decision by letter of October 
3, 1961.  He did not initiate an appeal during the year 
following the date of the letter.

The veteran had fourteen VA hospitalizations from November 
1961 to July 1969.  In the three hospital summaries that 
noted blood pressure, they were 130/90 in November 1961, 
140/90 in February 1966, and 110/70 in March 1966.  With two 
exceptions, the primary diagnosis in each admission was 
anxiety reaction.  The summary from the November 1961 
psychiatric admission, at Lenwood VA Hospital, noted the 
veteran's report of a two day admission at Dublin VA Hospital 
in February 1961.  A Dublin VA Hospital summary of August to 
September 1965 admission with signs and symptoms of anxiety 
reaction and complaints of diplopia of three year's duration 
and headaches for 15 years noted prior Lenwood VA Hospital 
admission in 1961 and 1962, at which time similar complaints 
were all attributed to anxiety.  No mention was made of prior 
admission at Dublin VA Hospital.  A Lenwood VA Hospital 
summary of October 1965 to January 1966 admission showed a 
primary diagnosis of anxiety reaction, chronic, moderate, 
manifested by hypertension, restlessness and insomnia.  In a 
December 1966 statement, the veteran reported current VA 
hospitalization and that he had had a "premature stroke" on 
his left side.  The November to December 1966 discharge 
summary noted treatment for anxiety and the veteran's reports 
of peculiar symptoms, including paralysis of the left side, 
which on physical examination was "obviously not present."  
Without reporting a blood pressure measurement in the 
discharge summary, the September to October 1968 discharge 
summary identified "central [sic] hypertension" as a major 
diagnosis noted but not treated.

In a March 1967 statement, the veteran first made the 
specific assertion that he had symptoms of hypertension in 
service.

In July 1969, the Board denied a claim for service connection 
for hypertension on its merits.  The Board reported blood 
pressure measurements from the service medical record, 
including a June 1959 record showing that the military police 
brought the veteran to the hospital with gastrointestinal 
complaints; blood pressure readings were 190/96 and 160/100.  
(An original service medical record bearing notation of those 
blood pressure readings is not now of record.)  The Board 
found that chronic hypertension was not present during either 
period of service.  The Board concluded that hypertension was 
not incurred in or aggravated by service or manifested to a 
degree of 10 percent disabling during the one-year period 
following termination of service.

An April 1970 CSH report showed the veteran's blood pressure 
was 120/80 on admission in March 1970.  An August 1970 report 
again showed his blood pressure as 120/80.

A VA rating decision of November 1970 recharacterized the 
veteran's service-connected psychiatric disorder as 
schizophrenic reaction, schizo-affective type with 
depression, competent (previously diagnosed anxiety 
reaction).

An April 1971 CSH report of readmission in March 1971 showed 
the veteran's blood pressure then as 120/80.  An October CSH 
report of readmission in September 1971 showed blood pressure 
then as 95/65.

In May 1972, the RO awarded the veteran a 100 percent 
schedular rating for schizophrenia because of his numerous 
psychiatric hospitalizations.

An April 1973 CSH report of March 1973 readmission showed the 
veteran's blood pressure as 140/105.

On VA psychiatric examination in March 1973, the examiner 
noted the veteran's obvious somatic delusions, primarily 
related to his eyes and balance.  Based on the veteran's 
explanation for problems handling his money, the examiner 
found him competent, but not very reliable.  The diagnosis 
was schizophrenic reaction, chronic, with impaired socio-
economic adjustment.

CSH records of November 1976 to June 1980 show multiple 
admissions with treatment for several medical complaints.  
Reported blood pressure readings during that time were 122/80 
in November 1976, 105/85 in July 1978, 130/95 in July 1979.  
The diagnoses included hypertensive disease, suspected, in 
July 1979.

On VA hospitalization in February 1982, the veteran's 
diagnoses included arterial hypertension.

In December 1991, the veteran submitted an informal claim to 
the RO for special monthly compensation for regular aid and 
attendance.  He asserted he needed the benefit because of a 
recent stroke (CVA).  A report of a private, October 1991 
magnetic resonance imaging (MRI) study of the veteran's brain 
indicated findings suspicious for lacunar infarction and an 
area of lacunar ischemia.  The RO denied the claim in 
December 1991, because the veteran was not service connected 
for a stroke.

The veteran asserted in his January 1992 notice of 
disagreement that all of his medical conditions were part of 
his service-connected disability because his fee-basis card 
authorized treatment for any of his medical conditions.  He 
asserted that he had hypertension in service or that 
hypertension was aggravated by service.  He asserted that his 
stroke was brought about by his current medical conditions 
such as his nervous disorder and high blood pressure.  He 
reported that because of the stroke he could not walk very 
far, he got short of breath, he could not make his bed, he 
could not drive, he had to lie down daily, he was partially 
blinded by the stroke with his vision diminishing daily, and 
that his legs got weak and he became dizzy.  He argued that 
he needed special monthly compensation for aid and attendance 
so that he could hire someone to do things he could not do, 
such as driving and cooking, and thereby prevent another 
stroke.

In his March 1992 substantive appeal, the veteran reported 
that he was treated for high blood pressure at each of 
several medical facilities in service, and that his final 
service examination showed high blood pressure.  The veteran 
named now-deceased physicians who allegedly treated his high 
blood pressure upon his separation from service and he 
reported VA treatment for heart diseases in 1960 and 1961.

A July 1992 statement by C. Richardson, M.D., reported 
cervical spine orthopedic examination and MRI findings 
obtained in follow-up after a March 1992 motor vehicle 
accident in which the veteran sustained injuries.

In a July 1992 letter to Central Georgia Center for Family 
Health (currently Family Health Center) (FHC) requesting that 
his medical records be sent to VA, the veteran doubted his 
ability to work again because of his present condition 
related to past stroke and "HBP chest pains" and possible 
permanent neck damage.  He stated he could no longer care for 
himself and that he intended to seek a special award from VA 
for aid and attendance.

Treatment records from FHC from March 1988 to July 1992 
reveal the veteran was followed by several physician's during 
that time for multiple problems including hypertension.  
Other treated or followed diagnoses included arthritic-type 
joint pain; latent syphilis, inadequately treated in the 
past; anxiety and probable underlying depression; obesity; 
hypercholesterolemia; nicotine addiction; peripheral vascular 
disease with claudication; probable allergic rhinitis with 
secondary epistaxis; dyspnea after running out of Valium; 
gastritis; possible transient ischemic attack; CVA; cervical 
strain; and lumbar degenerative disease.  In November 1989, 
the veteran weighed 295 pounds.

The veteran's primary physician at FHC, H. McLaurin, M.D., 
recorded that he discussed at length with the veteran that 
the veteran had almost every major risk factor for heart 
disease and stroke that is known.  He strongly urged the 
veteran to give up cigarettes, lose weight, and follow a low 
cholesterol, low salt diet.  Dr. McLaurin designed a diet and 
treatment regimen.

In October 1991, the veteran was seen a week after visiting 
an emergency room with complaints of weakness, inability to 
walk in a straight line, running into things, difficulty 
driving his car.  Examination was essentially normal except 
for slight elevation of blood pressure, and he was sent home.  
After a subsequent MRI of the head, Dr. McLaurin diagnosed 
CVA in December 1991.  In April 1992, his weight was 220 
pounds.  It generally rose thereafter.  MRI of the neck 
showed a bulging disc, not clearly related to the motor 
vehicle accident.  In July 1992, his blood pressure was under 
good control.

In September 1992 hearing testimony, the veteran essentially 
reiterated his assertions that he had hypertension in service 
and that he was treated for it then and within one year 
following service.  He reported treatment for high blood 
pressure at Macon Hospital some time shortly after service 
and at Dublin VAMC about a year after that.  He stated he had 
been in VA hospitals a hundred times and treated for high 
blood pressure since he got out of service.  He reported that 
he did not receive a physical examination upon separation, 
and his blood pressure was not checked then.  He stated that 
he suffered from extreme weakness.  He testified that a 
stroke of November 1991 worsened the extreme weakness that he 
had had for years.  He stated that he was now likely to drop 
a glass of water; he could not do dishes; walking from the 
house to the car and back exhausted him; if he ran out of gas 
[while driving], he must wait for someone to get him to the 
[gas] station.  He reported the state had taken his driver's 
license; he had come to the hearing by bus and cab.  He 
reported he paid his ex-wife $25.00 per occasional visit to 
clean his house and cook.  He reported exhaustion from 
climbing the stairs to his upstairs bedroom.  He reported he 
could just barely dress himself because of weakness and pain 
in his arms, which had existed before the stroke, had been 
worse since the stroke, and even worse since a traffic 
accident in March in which he had been driving.

A September 1992 statement from CSH reported the dates of the 
veteran's 18 admissions from March 1961 to February 1981 and 
the diagnoses.  All of the admissions included a psychiatric 
diagnosis or alcohol addiction as the primary diagnosis.  
Many admissions listed both diagnoses.  Several admissions 
diagnosed portal cirrhosis and COPD.  None diagnosed 
hypertension or any cerebrovascular condition.

In November 1992, the RO disallowed service connection for 
hypertension, finding no new and material evidence to reopen 
the claim.  The RO notified the veteran of the decision and 
of his appellate rights by letter of November 30, 1992.  The 
veteran did not disagree with the decision during the year 
following the date of the notice letter.

In a May 1993 statement to the Board, the veteran reported 
five or more episodes of extremely high blood pressure in 
service.  He reported treatment in the summer of 1960 or 1961 
by J.W. Burnham, M.D., now retired, whose records were 
destroyed.  He asserted that his high blood pressure caused 
his stroke.  He stated that he needed aid and attendance, not 
only because of his stroke, but because of his nerves; he 
could not quite care for himself.  He also reported treatment 
by other private physicians within about a year after 
service.  He submitted a photocopy of a service medical 
record of June 5, 1959, which noted the veteran's admission 
to a medical facility after being taken there by the military  
police, that he hyperventilated when initially examined, and 
he had blood pressure readings of 190/96 and 160/100.

In a July 1993 statement, he reported that many episodes of 
hypertension in service were not recorded and many sick call 
records were missing.  He asserted that VA prevented him from 
seeing his service records for many years.  He apparently 
alleged that service records that he saw in his VA file were 
missing from the copies finally given him, or they were 
blotted out with white paper stating "non active."  He 
reported that Drs. Davis, Massenburg, and Burnham treated him 
for hypertension shortly after service, but they were now 
deceased and their records destroyed.  He asserted that he 
was treated for high blood pressure during a two week 
admission at Dublin VA Hospital in 1960 or 1961.  He stated 
that hypertension caused his stroke, and his nerves made his 
blood pressure rise.  He further asserted that he needed aid 
and attendance for his mental condition, which made him bed 
ridden for months, unable even to get a glass of water.  He 
described the limitations of daily activities, such as 
tiredness and chest pain after carrying a gallon of milk from 
his front door to his truck.

September and October 1993 records from Medical Center of 
Central Georgia (MCCG) reveal that the veteran had a 
nontransmural myocardial infarction (MI) in September 1993.  
The September 1993 emergency room record showed the veteran 
complained of dizziness for several hours following a walk 
home from a neighbor's house.  On October 1993 cardiology 
consultation, P. Rao, M.D., reported that the veteran's 
history was significant for hypertension, CVA without any 
residuals, and long-term symptoms of weakness and shortness 
of breath.  Cardiac catheterization found iliac disease so 
pronounced as to require an alternative approach with the 
catheter.  Subsequently, the veteran underwent four-vessel 
coronary artery bypass grafting (CABG) by J. Chapman, M.D.  
The preoperative diagnosis was multi-vessel coronary artery 
disease with accelerating angina.  The post-operative 
diagnosis was the same, with diffuse dyskinesia with very 
small and diffusely diseased coronary arteries with cardiac 
enlargement.  In a pre-operative note, Dr. Chapman wrote that 
the veteran presented with subendocardial MI about one week 
ago and risk factors included hypertension, diabetes and 
peripheral vascular disease.

In November 1993, the veteran submitted additional treatment 
records to September 1993 from FHC/Dr. McLaurin.  In August 
1992, he was gaining weight and advised to comply with his 
prescribed diet.  In May 1993, his blood pressure was 
180/100.  Subsequent reports to September 1993 showed 
elevated pressures.  In September 1993, he was being followed 
for peripheral vascular disease, hypertension, obesity, 
anxiety, and arthritis.  Hypertension was said to be not well 
controlled.

In a January 1994 statement, the veteran asserted that he had 
and was treated for hypertension in service, reporting blood 
pressure readings purportedly from his service medical 
records.

February 1994 MCCG notes of CABG follow-up show the veteran 
was then essentially asymptomatic, with blood pressure and 
all other vital signs stable.  The clinical impression was 
status post-bypass surgery with stable angina.

In a January 1995 statement, the veteran reported that he was 
housebound by his depression and by his bypass, high blood 
pressure, and heart trouble.  He averred that he knew he was 
service connected for his high blood pressure, which caused 
his stroke and his heart attack.

In August 1995, VA obtained November 1991 and July 1992 
records from J. Brogdon, M.D., a neurologist who saw the 
veteran on referral from Dr. McLaurin.  Based on examination 
and history, Dr. Brogdon opined the veteran had probably had 
a left-sided stroke in the past with residual slight right-
sided weakness, and that he had probably had a 
cerebrovascular injury recently.  It was noted that his blood 
pressure was 130/80, that he had quit smoking, was losing 
weight, and enjoyed generally good health.  He was felt to 
have small-vessel vascular disease.  Follow-up in July 1992 
showed he was doing well.  Dr. Brogdon completed a form to 
permit the veteran to drive, noting no neurologic 
contraindication.

VA outpatient records of September to December 1994 show 
prescription of medication and mental health follow-up.  He 
reported sleeping poorly and being depressed.

At a VA psychiatric examination of August 1995, of which only 
the first page is of record, the veteran reported that he 
served in World War II, Korea, and Vietnam, with service from 
March 1951 to November 1968, and he sustained multiple 
gunshot wounds in combat.  His current complaints were of 
flashbacks of the war, nightmares, seeing dead bodies, 
screaming at night, awakening at night with night sweats, and 
space ships in the air.

In August 1995, the veteran had a VA examination to determine 
whether he needed regular aid and attendance or was 
housebound.  The examiner noted that his wife escorted him to 
the examination, that he was not hospitalized, and that he 
had decreased visual acuity for which he wore glasses.  The 
veteran complained of needing someone to help care for him in 
most activities of daily living (ADLs) such as fixing meals, 
driving him and bathing him.  Physical examination revealed 
him to be 5' 9" tall, 248 pounds, and grossly obese with 
poor posture; he was in a wheel chair and his gait was not 
observed.  His blood pressure was 161/69.  The examiner found 
no impairment in functional restrictions involving strength, 
coordination and ability for self feeding, fastening 
clothing, bathing, shaving, and attending to the needs of 
nature.  He had no amputations or other noted functional 
restrictions of the lower extremities due to limitation of 
motion, muscle atrophy, contractures, weakness, or lack of 
coordination.  There were deficits in weight bearing 
secondary to gross obesity and generalized weakness from 
medical conditions including claudication secondary to 
peripheral vascular disease, which was symptomatic with about 
30 yards of walking.  There were no limitations of motion or 
deformity of the spine, trunk, or neck.

Regarding capacity to protect himself from the hazards and 
dangers of his daily environment and to travel beyond the 
premises of his home, the examiner noted very poor eyesight, 
but not legal blindness, and subjective vertigo or dizzy 
spells occurring at any time.  The veteran was said to be 
physically very weak overall from coronary artery disease and 
angina, and to give out quite easily with the slightest 
exertion; severe anxiety produced particular apprehension of 
trying to care or do anything for himself.  The veteran 
described his typical day as lying on the sofa watching TV, 
and that he did not go out, because when he did, his blood 
pressure shot up requiring that he rush home or to the 
hospital.  He stated that he left home only to see the doctor 
or go to the hospital, except he occasionally went for a ride 
with his wife to try to rectify episodes of extreme anxiety.  
His ambulation was limited to 30 yards due to claudication or 
angina.  He walked with a cane in the right hand.  The 
examiner opined that obesity, coronary artery disease and 
angina, anxiety, and hypertension were permanent, because 
they had become chronic.  The examiner felt the veteran was 
financially competent.  The diagnoses were hypertension, 
coronary artery disease post MI with CABG in 1993, 
depression, anxiety, obesity, hyperlipidemia, history of 
post-traumatic stress disorder (PTSD) subjectively, history 
of CVA in 1991, and peripheral vascular disease.  The 
examiner did not opine whether the veteran needed the regular 
aid and attendance of another person or whether he was 
housebound.

In August and September 1995, the RO received September 1993 
to March 1995 records from MCCG and from Cardiopulmonary 
Associates.  In February 1994, he was essentially 
asymptomatic from coronary artery disease, post CABG.  In 
September 1994, he was asymptomatic of angina or shortness of 
breath, but complained of tiring easily in the legs.  In 
January 1995, the veteran complained of acceleration of 
hypertension and chest pain and of occasional shortness of 
breath without significant orthopnea or paroxysmal nocturnal 
dyspnea.  The reporting physician noted that the veteran 
apparently had an acceleration of hypertension whenever he 
had an imbalance in his schizophrenia.  The clinical 
impression was accelerated hypertension, chest pain, 
recurrence of angina, status post bypass surgery.  Medication 
was adjusted, and subsequent follow-up notes of February and 
March 1995 found the veteran without complaints of chest pain 
or shortness of breath and with well controlled hypertension.

In a July 1996 statement, the veteran asserted that he was 
originally service connected for high blood pressure and 
treated for it after his discharge, without stating exactly 
when.

The veteran submitted a May 1997 report by Dr. McLaurin 
stating the veteran's diagnoses as coronary artery disease, 
status post-MI, status post-CABG; hypertension; status post-
CVA; peripheral vascular disease; and PTSD.  Dr. McLaurin 
reported that the coronary artery and peripheral vascular 
diseases were symptomatic with walking.

The Board remanded this case in September 1997 for the RO to 
consider evidence received by it and not considered prior to 
transfer of the case to the Board, to obtain the missing 
pages of the August 1995 psychiatric examination, and to 
afford the veteran an examination that elicited from the 
examiner an opinion whether the veteran needed regular aid 
and attendance or nursing home care.  On October 30, 1997, 
the RO requested a report of the August 1995 psychiatric 
examination in October 1997.  The examining VA facility 
responded on October 31, 1997, that no data was available.

In a September 1997 statement, the veteran's wife reported 
that when she married the veteran in 1993, he was "nervous 
and so tied up" with anxiety, PTSD, and depression, that he 
could not do small things like shaving himself or getting in 
and out of the bathtub, and he needed someone to drive him 
places.  She stated that the veteran had told her he had a 
stroke in 1989, "or sooner."  She reported, essentially, 
that his need for care increased after his heart attack and 
open heart surgery.  She stated his PTSD, anxiety, and 
depression resulted from the war in Korea, had become worse 
since, not improving past the need for aid and attendance.  
She reported that upon walking a short distance, his legs 
became numb to his hips, requiring that he sit or his whole 
body became numb.  She reported that he could not live alone 
safely.  She asserted that he needed the aid of another 
person to do for him what he could not do for himself.

A September 1997 statement by T.B. reported his familiarity 
with the veteran since his separation from service, and his 
knowledge that the veteran's 1991 stroke and 1993 heart 
attack left him too weak to care for himself.  T.B. stated 
that the veteran should not be driving a car with the strong 
medicine he takes, and his bad legs prevent him from walking 
very far, so without a car and someone to drive him, he is 
housebound.

In an October 1997 letter to VA, Dr. McLaurin reported that 
his office had treated the veteran since 1975 and that the 
veteran's several medical problems included severe 
hypertension, coronary artery disease, morbid obesity, and 
high cholesterol, and peripheral arterial disease, which 
caused calf pain with walking even short distances.  Dr. 
McLaurin listed the veteran's emotional problems as PTSD, 
anxiety, and depression.  Dr. McLaurin stated, "The 
treatment of his emotional illness has greatly complicate 
[sic] the treatment of his medical conditions.  The 
antidepressants increases [sic] his appetite decreasing his 
ability to control his weight, blood pressure, and 
cholesterol.  Antianxiety medications which he requires have 
thwarted all attempts at institution of an exercise 
program."  Dr. McLaurin reported the importance to the 
veteran of maintaining a proper diet and taking his 
medication as prescribed and that the veteran reported 
difficulty functioning without help with his ADLs; he 
reported inability to get around and difficulty in 
remembering to take his medications.

In November 1997, the veteran submitted October 1975, January 
1995, and May 1997 medical records from MCCG and January 1994 
to October 1997 medical records from FHC.  The October 1975 
record showed the veteran was seen for chronic depression and 
a functional bowel disorder.  The examiner noted his history 
of VA psychiatric treatment, but in the absence of his VA 
records, he was considered an unreliable historian with a 
confusing history.  The January 1995 records comprised an 
abnormal electrocardiograph, and the May 1997 record 
comprised an x-ray report of degenerative changes of the left 
ankle without acute abnormality.  The FHC records mainly 
showed ongoing monitoring of his cardiac, peripheral 
vascular, hypertension, and psychiatric statuses and 
medications.  The records showed his blood pressure varying 
over several month intervals between good and poor control.  
In May 1995, he reported having some claudication, which had 
bothered him from time to time for 20 years.  In July 1995, 
he reported that anti-depression medication given him by VA 
increased his appetite; he had gained weight.  Hypertension 
was under poor control due to increasing weight.  Subsequent 
records repeatedly addressed the effect of his psychiatric 
medication on his weight, the effect of his weight on his 
hypertension and his risks for heart attack or stroke.  In 
February 1997, the veteran reported that he had disregarded 
the doctor's change of prescription from Etrafon to Prozac, 
because the veteran preferred the way he felt on Etrafon.  In 
October 1997, he was advised again to eat a low salt, low fat 
diet.

In November 1997, the veteran had a VA aid and attendance or 
housebound examination.  The examiner reviewed the veteran's 
VA claims file.  The veteran had a hard time giving a 
history, which was mostly given by his wife.  The veteran 
needed an attendant in reporting for the examination; his 
wife brought him by "hired" automobile.  The veteran was 
not hospitalized.  His last hospitalization was in 1993 for 
CABG.  The veteran was not permanently bedridden.  He was not 
blind.  He was competent to manage his finances.  Regarding 
capacity to protect himself from the hazard and dangers of 
his daily environment, the veteran was found to be weak 
secondary to an old CVA.  He reportedly had great difficulty 
ambulating and fell frequently, most recently a week before 
the examination, resulting in broken ribs.  He described a 
typical day as lying around watching television, going out 
only when his wife took him, and then he stayed in the car.

On physical examination, the veteran was alert and oriented 
and in no acute distress.  He had notable difficulty 
ambulating; his gait was very slow, very unsteady, and wide-
based.  He was five feet, nine inches tall, and weighed 270 
pounds, with average but obese build.  His posture was 
appropriate.  He had a normal state of nutrition.  Blood 
pressure was 176/74.  Regarding functional restrictions of 
the upper extremities related to strength, coordination, and 
ability for self-feeding, fastening clothing, bathing, 
shaving, and toileting, the veteran could do most of these, 
having good use of his upper extremities except for the 
effects of the recent rib fractures, which made activities 
difficult.  He had some shakiness and stated that his wife 
usually shaved and bathed him, prepared his medications, and 
helped him dress.  Regarding functional restrictions of the 
lower extremities related to limitation of motion, muscle 
atrophy, contracture, weakness, lack of coordination or other 
factors, the veteran had notable weakness, about 2-3/5, 
symmetrical, with some atrophy in the thighs and lower legs.  
He had deficits of weight bearing, balance, and propulsion.  
He had great difficulty walking, with poor balance and some 
staggering; he needed a wheelchair or other assistance to 
keep from falling.  There were no significant abnormalities 
of the of the spine.  The veteran could walk less than 40 
feet during the examination, nearly falling, and staying near 
the wall.  The examiner recommended a four-prong cane or a 
wheelchair.  He was able to leave his home or immediate 
premises only when his wife took him to the doctor, or 
occasionally for a drive.  The examiner felt all of the 
veteran's restrictions were permanent.  The examiner 
diagnosed coronary artery disease, MI and CABG 1993; CVA 1989 
with residual weakness in the lower extremities and left arm; 
hypertension; vertigo; degenerative joint disease, multiple 
joints; slight stasis disease of the lower extremities; 
decreased hearing; and COPD.  The examiner did not opine 
whether the veteran needed the regular aid and attendance of 
another or whether he was housebound.

The veteran had a VA psychiatric examination in May 1998.  
The examiner reviewed the VA claims file.  The examiner noted 
his VA treatment history, current outpatient treatment, and 
past and present diagnoses.  The examiner noted a long 
history of flashbacks with depression without remissions, but 
with medication helpful, and 30 years of unemployability.  As 
subjective complaints, the examiner identified the veteran as 
a World War II and Korean Conflict veteran with service from 
April 1952 to November 1959, with exogenous obesity and 
confined to a wheelchair.  The veteran complained of 
"flashbacks as if in combat," daily nightmares, wakening 
with night sweats, seeing dead bodies, putting them in the 
floor, and "chain is coming after me."  He reported being 
suspicious of people, staying depressed, having crying 
spells, being tense and nervous, and not liking to associate 
with people.  He complained of hearing trucks and motorcycles 
from the war.

Objective examination findings included PTSD, chronic, 
severe, with depression, unemployable; schizophrenia, chronic 
undifferentiated type; inactive alcohol dependence; exogenous 
obesity; status post-coronary artery disease; chronic white 
coat syndrome; and visual impairment.  In another list of 
objective findings, the examiner reported no impairment of 
thought process or communication; hearing trucks and 
motorcycles from the war; no inappropriate behavior; no 
suicidal or homicidal thoughts; not able to maintain personal 
hygiene or the basic ADLs (activities of daily living); 
oriented to person, place and time; no memory loss or 
impairment; no obsessive or ritualistic behavior; normal 
flow, coherent, goal directed [speech], no panic attacks, 
depressed mood with anxious affect, no impaired impulse 
control; and sleep impairment interfered with daytime 
activities.  The diagnoses were PTSD, chronic severe with 
severe depression; alcohol dependence, inactive; exogenous 
obesity; vision impairment; status post-coronary artery 
disease; chronic back pain syndrome.  The global assessment 
of functioning was 41, severe impairment of social and 
occupational functioning due to the signs and symptoms of 
PTSD.  The examiner noted that the veteran was in need of aid 
and attendance due to his inability to maintain personal 
hygiene and ADLs.

Dublin VAMC outpatient records from March 1998 to June 2000 
show the veteran was followed medically for hypertension, 
diabetes and psychiatric diagnoses, mostly for refills of 
medication.  He also had several psychiatric visits.  On each 
visit, a nurse completed an arrival and departure interview 
form, recording, among other things, whether he arrived and 
left ambulatory, and if so whether with an assistive device, 
in a wheelchair or by stretcher, whether his ADLs were 
performed by himself, and whether he understood his 
medication instructions.  Other forms recorded telephone 
contacts pertaining to the veteran's care, indicating whether 
he or a family member initiated the contact, the purpose of 
the call, and the result.

In March 1998, the veteran was noted to arrive ambulatory, 
assisted by a cane, to perform his own ADLs, to leave 
ambulatory with a family member, and to understand home care 
instructions.  In May 1998, the veteran was ambulatory.  He 
came to request a cane, and he left ambulatory and alone.  In 
June 1998, the veteran called seeking prescription advice 
about Lorazepam; the nurse gave the advice and noted the 
veteran's expression of understanding.  In September 1998, 
the veteran presented ambulatory for refill of medication; he 
was noted to attend to his own ADLs and to have independent 
mobility without assistive device.  He was able to understand 
and voiced understanding of instruction and left ambulatory, 
without assistive device, alone.  On subsequent mental health 
outpatient visit, he obtained medication for increasing 
depression and was said to be able to follow complex 
instructions and to have good recent and remote memory.  In 
October 1998, the veteran called for a mail refill of glucose 
monitoring supplies.  In February 1999, he arrived ambulatory 
for diabetes follow-up, was noted to attend to his own ADLs, 
and to have independent mobility.  He indicated understanding 
of home care instructions and left ambulatory and alone.  In 
July 1999, he called to request diabetes supplies by mail.  
In November 1999, he called to request refill of hypertension 
medication by mail.  In June 2000, he again called for refill 
of hypertension medication by mail.

On July 17, 2000, the veteran had a VA examination to 
evaluate his need for regular aid and attendance or whether 
he was housebound.  The examiner summarized a review of the 
veteran's medical records.  He noted the veteran's report of 
a CVA in 1988 with right hemiparesis.  The veteran reported 
residual mild weakness and numbness of his right lower 
extremity.  The veteran said he had been told that high blood 
pressure might have caused his stroke, and that he had had 
high blood pressure ever since he was in the service.  The 
veteran opined that his weakness and numbness might be from 
the stroke, or it might be diabetic peripheral neuropathy, 
because he had had diabetes since the early 1980s.  He 
reported quitting smoking in 1990, and having an MI and CABG 
in 1993.  The examiner noted that the veteran's history of 
high blood pressure, diabetes mellitus, hypercholesterolemia, 
and family history of coronary artery disease constituted all 
five major risk factors for vascular and coronary artery 
disease.  The veteran stated no one ever told him about these 
risk factors, and he just assumed the stroke and heart attack 
were related to his high blood pressure.

Regarding the veteran's need for an attendant, the examiner 
noted he needed a family member to drive him to the 
examination, but he was able to be seen alone and to give an 
adequate history with all of his mental faculties intact.  He 
was not hospitalized or permanently bedridden.  His best 
corrected vision in each eye was better than 5/200.  The 
veteran was able to manage his own benefit payments and 
reported making financial decisions in his home; he was felt 
to be competent.  The veteran reported that he could get out 
of the house, but he was unsure whether he could protect 
himself.  He reported that he might have some dizziness if he 
got up too quickly, but he could ambulate on his own with the 
use of a cane.  He described his day as sedentary, arising 
about 8:00 a.m and returning to bed about 9:00 p.m. to sleep 
through the night.  He stated that his wife did all the 
cooking and cleaning.  He stated that he left the house on 
his own only to check the mail, and otherwise, only when 
driven by his wife to doctor, or once a week to church.

The examiner reported that the veteran was bathed and in 
clean clothes.  He was 5'9" tall and weighed 270 pounds, but 
was unsure of his maximum and minimum weights in the past 
year.  He was well nourished, obese, and in a wheel chair.  
He could ambulate with a slow gait and a mild limp of the 
right leg.  His blood pressure was 158/92.  Regarding 
functional restriction of the upper extremities related to 
strength, coordination, and self care, the veteran reported 
he could feed, dress, and use the bathroom on his own, but 
that he needed assistance shaving and bathing.  Regarding 
functional restrictions of the lower extremities, the veteran 
complained of chronic weakness and numbness of both lower 
extremities, right worse than left, which restricted his 
ambulation to 50 or 60 feet at a time with the use of a cane.  
He claimed that pain, weakness, and numbness of the lower 
extremities interfered with his ambulation, which he 
attributed to diabetic neuropathy and residuals of stroke and 
also to chest pain with shortness of breath, which he 
attributed to coronary artery disease.  He said he used a 
cane around the house and had a wheel chair should he need 
it.  There was no limitation of the cervical, thoracic, or 
lumbar spine, and no interference with breathing by deformity 
of the spine.  The examiner identified diabetes mellitus, 
coronary artery disease, and vascular disease as permanent.  
Chest x-ray revealed mild COPD, cardiomegaly with mild 
congestive heart failure, previous bypass changes, 
approximately one centimeter nodule density in the left 
perihilar region of undetermined nature, and mild spondylosis 
of the thoracic spine.  The diagnoses were old CVA, resolved, 
with chronic, mild right hemiparesis; old MI secondary to 
coronary artery disease, status post four vessel CABG, 
noninsulin dependent diabetes mellitus with diabetic 
neuropathy; hypertension; and hypercholesterolemia.

The examiner opined that the veteran's previous CVA and 
coronary artery disease were the direct result of a 
combination of the five major risk factors for vascular 
disease noted in the examination.  The examiner opined that 
the above problems were not a result of the schizophrenia, 
and the hypertension alone was not the main cause for his 
problems.  The examiner opined that the veteran did need aid 
and attendance/housebound.

The veteran had a VA examination for mental disorders in July 
2000, in pertinent part, to clarify his diagnosis and to 
obtain an opinion whether the veteran needed aid and 
attendance due to his mental disorders.  The examiner noted 
that no medical record was available prior to examination, 
and the three-volume VA claims file arrived with the veteran.  
The veteran reported Army service in Korea as a radio 
operator in an artillery unit, and that he received the 
Bronze Star with three oak leaf clusters.  He reported 
psychiatric hospitalization in service and multiple 
hospitalizations after service for psychiatric and alcohol 
abuse treatment, with the last hospitalization about 1979, 
which is when he also stopped drinking.  On examination, the 
veteran appeared to have adequate personal hygiene and he was 
not in acute distress.  His affect was moderately flat and 
appropriate, and his mood was within normal limits.  He was 
alert, oriented, relevant, and coherent.  He did not appear 
to be psychotic.  His answers were specific, and his 
presentation of experiences and symptoms appeared genuine and 
accurate with appropriate affect.  The examiner opined that 
the veteran did not need aid and attendance for his service-
connected residual schizophrenia.  He appeared competent to 
handle his finances and affairs.  The examiner, noting that 
he was a psychologist, unable to comment on a specific 
medical condition, opined that the veteran's schizophrenia 
would not aggravate any physical medical condition.

The veteran had a VA cardiology examination in October 2000.  
The examiner reported extensive review of the veteran's 
claims file before the examination.  The veteran reported 
diagnosis of hypertension about 30 years ago, with blood 
pressure not well controlled by medication.  He reported 
coronary artery disease with MI and CABG 1993.  He denied 
current chest pain, shortness of breath, dyspnea on exertion, 
paroxysmal nocturnal dyspnea, orthopnea, or syncope.  Past 
medical history also included diabetes mellitus type II 
controlled by diet, status post-CVA in 1989, and 
hypercholesterolemia.  The examiner noted that the veteran 
had no history of smoking or alcohol, and that his family 
history was noncontributory.  On physical examination, his 
blood pressure was 130/63, and EKG showed normal sinus 
rhythm.  The examiner's impression was history of 
hypertension for 15 years without evidence of chronic 
hypertension on the EKG, i.e., there was no ventricular 
hypertrophy.  The examiner found the veteran's assertion that 
blood pressure was aggravated by his mental disorder highly 
unlikely, and that if he took his medication, there was no 
reason his mental disorder should elevate his blood pressure.  
The examiner commented that the claims file did show a 
history of hypertension in service, that coronary artery 
disease and stroke could be due to multiple risk factors, and 
that the veteran did not have any cardiovascular or 
cerebrovascular disorders while in service.


II.  Analysis

B.  Procedural

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty provide notice and assistance with claims.  This change 
in the law is applicable to all issues before the Board, 
because it applies to all claims filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations also apply to any claim for benefits received by 
VA on or after November 9, 2000, or any claim filed before 
that date but not yet final on that date, except for the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Nothing in the VCAA is to be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is submitted.  38 
U.S.C.A. § 5103A(f) (West Supp. 2001).

There is no issue in this case as to furnishing an 
application form or notice of an incomplete application.  See 
38 U.S.C.A. § 5102 (West Supp. 2001).

Development in this case was substantially complete prior to 
enactment of VCAA.  Notices from VA to the veteran 
substantially comply with the VCAA requirement to notify the 
veteran of information and evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The January 1992 statement 
of the case (SOC) on the special monthly compensation issue 
and the April 2001 SOC on the hypertension and CVA issues 
informed the veteran of the requirements to establish 
entitlement to the benefits sought and therefore of the 
evidence necessary to substantiate the claims.  VA has 
actually sought the evidence of which the veteran has given 
notice.  Consequently any question whether VA must inform him 
that he must submit certain evidence is moot.  VA has 
discharged its duty to inform the veteran of necessary 
evidence in this case.  Id.

VA must assist the veteran to obtain relevant evidence not in 
Federal custody of which a claimant adequately informs and, 
where necessary, authorizes VA to do so.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).  The veteran has over the years reported 
treatment by numerous facilities and physicians and 
authorized VA to obtain the relevant records.  VA has 
requested and obtained records or responses from the 
identified facilities or practitioners, as evidenced by VA 
letters to physicians and medical facilities of December 1991 
and December 1993.  The veteran several times submitted 
medical records contemporaneously with authorizations for VA 
to request, apparently, the same materials.  The Board does 
not interpret the regulation to require VA to duplicate a 
claimant's actions.  The object of the regulation is to 
complete the record, not to compel VA to expend resources 
gratuitously.  VA has also not sought records from 
practitioners the veteran has reported as deceased or whose 
records he reported are destroyed.  Search for such records 
is reasonably deemed futile within the meaning of the 
regulation.  Id.

VA must attempt to obtain Federal records relevant to the 
veteran's claim.  38 U.S.C.A. § 5103A(c) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(2), (3)).  The veteran has 
asserted that service medical records of numerous treatments 
for hypertension are missing from his claims file.  The 
veteran has apparently implied that VA has tried to hide 
records from him that he subsequently saw in the file by 
telling him they were burned in the 1973 fire at the National 
Personnel Records Center.  VA obtained the veteran's service 
medical records shortly after his separation from service, 
long before the NPRC fire.  The claims file shows that he 
requested copies of his service records in May 1992 and VA 
provided them in September 1992.  The veteran is not 
prejudiced by the loss of an original service medical record 
that was obviously before the Board in July 1969, given that 
his January 1993 submission of a photocopy of it indicates 
that he has that record, or a copy of it.  The service 
medical records in the claims file comprise treatment records 
from the several facilities at which the veteran has alleged 
treatment, although not always for the condition he reported.  
The Board concludes that there are no additional missing 
service records to seek.

A copy of an undated newspaper article and an October 1989 
statement from the veteran indicates that he sought and 
obtained Social Security disability benefits for his 
psychiatric condition.  The veteran is rated 100 percent 
disabled because of a service-connected psychiatric disorder.  
The material issue in determinations of entitlement to Social 
Security disability benefits is whether the claimant is 
unable to work within the meaning of SSA laws and 
regulations.  The veteran's ability or inability to work is 
not at issue in any claim in this appeal.  Consequently, 
Social Security records are not relevant to any claim on 
appeal, and VA does not have a duty to obtain them.  38 
U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2), (3)).

The RO did not consider application of the new regulations 
implementing the VCAA, cited above.  The Board may reach the 
substantive issues of the veteran's appeal notwithstanding, 
if to do so does not improperly prejudice the veteran's case.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  There is no 
improper prejudice in this case, because the new regulations 
do not provide any substantive rights other than those 
provided by the statutory provisions.  They merely restate 
the VCAA provisions, and as discussed above, VA has afforded 
the veteran the substance of the rights mandated by the 
statute.

VA medical records the existence of which VA has notice are 
constructively of record in the adjudication of VA claims.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  This constructive 
record is independent of the VCAA.  The veteran has 
repeatedly asserted treatment for hypertension within a year 
after separation from service or shortly thereafter, 
sometimes reporting the year-post-service treatment as 
private, and sometimes reporting it as at the Dublin VA 
medical facility (now Carl Vinson VA Medical Center).  The RO 
compiled VA medical records essentially contemporaneously 
with their creation throughout the 1960s.  The veteran 
reported on VA hospitalization at the Lenwood VA Hospital 
that he was hospitalized for two days at Dublin VA Hospital 
in February 1961.  In a previous April 1961 letter, he 
reported being refused admission at that facility.  In his 
February 1961 report, Dr. Davis stated he examined the 
veteran and completed an application for VA hospitalization.  
Taking these records together, there is not bona fide notice 
that should trigger further action to seek these records 
under the rule in Bell.

B.  Substantive

1.  Hypertension

The following does not address the issue of service 
connection for hypertension secondary to service-connected 
schizophrenia.  That matter is subject to a separate 
adjudication that the veteran has not yet appealed.  See 
Introduction, supra.

When the RO denied the appellant's claim for service 
connection for hypertension in November 1992, and the 
appellant did not appeal within one year after the November 
30, 1992, letter notifying him of the denial, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2001); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation defining new and material 
evidence applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Regulations adopted pursuant to the VCAA have amended the 
regulatory definition of new and material evidence, effective 
for claims to reopen received on or after August 29, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001).  As this claim to reopen 
was filed long before that date, it must be considered under 
the regulatory requirements in effect prior to August 29, 
2001.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since November 1992 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the last disallowance to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, 155 F.3d at 1363.

The veteran has submitted numerous statements to the effect 
that he had and was treated for hypertension in service, that 
it was aggravated in service, or treated within the year 
following service.  Such statements, e.g., those of January 
1994 and July 1996, are not new evidence.  They are 
cumulative of the several statements to the same effect made 
prior to the November 1992 rating decision, as in March 1967 
and on hearing testimony in September 1992.  These statement 
cannot be new and material evidence.  The presumption of 
credibility afforded evidence submitted to reopen a claim 
does not extend to the reiteration of statements rejected in 
prior adjudications.

The copy of the June 5, 1959, service medical record that the 
veteran submitted in January 1993 is not new evidence.  It 
was undebatably of record before the Board in July 1969, as 
evidenced by the Board's report of the two specific blood 
pressure readings on that report.  It does not become new 
evidence because the original document is now missing.

The extensive medical records that have entered the record 
since the last disallowance of service connection for 
hypertension confirm the fact of the diagnosis.  The fact of 
the diagnosis is not at issue.  None of the records 
constitute medical evidence or opinion that the veteran's 
chronic hypertensive disease began or became aggravated in 
service.

The October 2000 VA examiner's observation that the claims 
file showed a history of hypertension in service is not a 
medical opinion that current hypertension originated in 
service.  The fact of elevated blood pressure measurements in 
service is not in dispute; the recordings were made, but 
without diagnosis.  Significantly, the examiner's impression, 
based on review of the records in light of his or her medical 
expertise, was that the veteran's current hypertension has 
only a 15 year history, and that the veteran does not 
actually have chronic hypertension.  The examiner's 
impression is adverse to the veteran's claim.  Evidence that 
is adverse to the fact the veteran seeks to show by new and 
material evidence cannot be material to establish that fact.  
Villalobos v. Principi, 3 Vet. App. 450 (1992).

In sum, the veteran has not submitted new and material 
evidence to reopen the previously disallowed claim for 
service connection for hypertension.  38 C.F.R. § 3.156(a) 
(2001).  The Board may not reopen and reach the merits of the 
claim.  38 U.S.C.A. § 5108 (West 1991).


2.  Cerebrovascular Accident

The issue of secondary service connection for CVA is not 
before the Board.  That matter is subject to a separate 
adjudication that the veteran has not yet appealed.  See 
Introduction, supra.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

It is presumed that the veteran's brain vasculature was sound 
upon entrance into both tours of duty, because no defect or 
disease was noted on either entrance examination, nor is 
there clear and unmistakable evidence that any such defect or 
disease existed prior to service.  38 C.F.R. § 3.304(b) 
(2001).  The service medical records do not show that the 
veteran had a CVA in service, consequently, service 
connection is not permissible for a subsequent manifestation 
of a chronic disease shown as such in service.  38 C.F.R. 
§ 3.303(b) (2001).

Cerebrovascular accident is potentially subject to a 
presumption of incurrence in service if it resulted from 
brain hemorrhage or thrombosis and left the veteran 10 
percent disabled during the year following either period of 
separation.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2001).  There is no evidence 
that the veteran had a CVA during the year following either 
period of service, or suffered 10 percent disabling residuals 
of a stroke.  Consequently, the Board need not reach the 
medical question whether the CVA the veteran had in October 
1991 was due to brain hemorrhage or thrombosis.

Service connection is warranted for a disease first diagnosed 
after discharge if all of the evidence, including that 
pertaining to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  There is 
no evidence that the October 1991 CVA was actually incurred 
in service or was related to any disease or injury in 
service.  The medical evidence suggestive of some earlier CVA 
is uninformative about the date and cannot be linked to 
service.  The veteran's December 1966 and subsequent 
complaint of having a stroke with left-sided paralysis is not 
medical evidence, because he lacks the expertise as a layman 
to proffer his medical opinion or diagnosis as medical 
evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The 
diagnosis of a condition such as CVA is a medical question, 
and an opinion that a conditions exists or existed at a 
certain time, or of its cause, must be medical in nature for 
VA claims adjudication purposes.  Id.  Moreover, the December 
1966 medical evidence credibly reveals that the veteran did 
not have the symptoms he then reported.

In sum, the clear preponderance of the evidence is against 
awarding the veteran service connection for residuals of a 
CVA.  There is no basis to consider affording the veteran the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West Supp. 2001).

3.  Aid and Attendance or Housebound Benefits

Statute authorizes disability compensation for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  The 
monetary rate of compensation is keyed to the amount of 
disability.  See 38 U.S.C.A. § 1114 (West Supp. 2001).  
Certain disabilities or combinations of disabilities are 
compensated at a greater rate than that authorized for 100 
percent disability.  See 38 U.S.C.A. § 1114(k)-(s) (West 
Supp. 2001).  These higher rates of compensation are called 
"special monthly compensation."  38 C.F.R. § 3.350 (2001).

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to the in need of regular aid and attendance, 
special monthly compensation is payable.  38 U.S.C.A. 
§ 1114(l) (West Supp. 2001); 38 C.F.R. § 3.350(b) (2001).  

The veteran does not have loss or loss of use of both feet, 
or of one hand and one foot, nor is he blind in both eyes.  

"Bedridden" refers to a condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.  
There is no evidence that the veteran is bedridden within the 
meaning of the regulation, even if depression or other 
psychiatric symptoms occasionally precipitate a period of bed 
rest.  His testimony and reports of occasional trips to 
church or to quiet his anxiety demonstrate that he is up and 
about to too great an extent to be deemed bedridden, a 
conclusion bolstered by his outpatient treatment records 
showing his ability to be out and about on his own.

In order to determine that a factual need for aid and 
attendance is supportable, the following factors must be 
considered:  inability of a claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of special orthopedic or 
prosthetic appliances; inability to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity which requires care or assistance on a regular 
basis to protect the claimant from the hazards incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2001).

VA examiners have found on examination that the veteran needs 
regular aid and attendance.  The special VA examinations are 
performed by medical practitioners who apply their expertise 
to respond to specific questions pertinent to determinations 
of need for aid and attendance.

There is also evidence that the veteran presents his need for 
regular aid and attendance when he is under observation to 
determine such need as greater than he does at other times.  
He has reported his inability to walk further than his 
mailbox or to care for himself for both physical and mental 
reasons.  The VA March 1998 to June 2000 VA outpatient 
records provide ample evidence showing his ability to come 
into the hospital alone, walking with and occasionally 
without a cane, never using a wheel chair, and to understand 
his medical instruction.  He was repeatedly assessed as able 
to attend to his activities of daily living, which notation 
must have been based on either the nurse's observation or his 
report at a time when he was not seeking aid and attendance 
benefits.  This contrasts starkly with his appearing for an 
aid and attendance examination in a wheel chair and not 
demonstrating walking.  Additionally, the veteran has shown 
that he in fact does manage his medication, as shown by the 
record of telephone calls he made, apparently without 
demonstrating any mental incapacity to manage his medication.  
In January 1992 he reported his inability to drive, and in 
July 1992 he had Dr. Brogdon complete a form to permit him to 
drive.

The outpatient records appear to show a greater self 
sufficiency than the veteran shows on specific examination.  
Both the outpatient records and examination reports appear 
credible.  In weighing the probative value of the 
unselfconsciously revealing outpatient records against the 
result of the skilled observation of the examining physician, 
the records of outpatient treatment in this instance are 
clearly more probative of the veteran's actual ability to 
function independently.  Furthermore, the examiner's opinion 
was that the veteran was in need of aid and 
attendance/housebound, in spite of the examiner's report 
showing that the veteran was not, in fact, housebound.  The 
examiner also clearly noted the veteran's diagnoses to 
include only non-service-connected disabilities, none of 
which may be used to determine his need for special monthly 
compensation.  Furthermore, considering the criteria to be 
used to determine whether aid and attendance is necessary, 
the only possible one the veteran arguably meets is 
assistance in shaving and bathing, i.e., he requires 
assistance to keep himself ordinarily clean and presentable.  
None of the other criteria are met.  Even if the veteran's 
self-report of an inability to shave or bathe himself is 
accurate, there is absolutely no evidence that such inability 
is due to service-connected disability.

In May 1993, the veteran attributed his need for aid and 
attendance partly to psychiatric disability.  His wife's 
September 1997 statement also attributed his inability to 
care for himself to his nervousness.  The causes of his need 
for regular aid and attendance are medical questions.  His 
and his wife's attribution of his need for aid and attendance 
to psychiatric cause are lay medical opinion that have no 
probative value regarding that question.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  The May 1998 VA 
psychiatric examiner did not attribute to service-connected 
mental disorder the finding that the veteran needed aid and 
attendance to attend to personal hygiene.  Significantly, the 
VA psychologist who examined the veteran in July 2000 found 
specifically that the veteran did not need aid and attendance 
because of his service-connected residual schizophrenia.

The VA examinations and the private medical record present a 
consistent picture that the need for aid and attendance, if 
it exists, is related to non-service-connected, physical 
disorders, most significantly, weakness related to residuals 
of CVA, coronary artery disease, pulmonary disease, and 
diabetes.  The veteran's need for aid and attendance is 
consistently related to overall weakness of body, not to 
mental disorder.

Dr. McLaurin's October 1997 opinion that the veteran's mental 
disorder complicates the medical management of his 
hypertension and hypercholesterolemia does not constitute 
evidence that the veteran needs regular aid and attendance 
due to service-connected disability.  Aside from questions of 
secondary service connection not addressed here, Dr. McLaurin 
did not state that the veteran needed aid and attendance 
because of hypertension or hypercholesterolemia, nor does the 
medical evidence, including Dr. McLaurin's records, indicate 
that the veteran needs aid and attendance due to hypertension 
or hypercholesterolemia.  Dr. McLaurin did not opine that the 
veteran was unable attend to his ADLs or otherwise keep 
himself safe in any of the ways listed in the regulation 
because of service-connected disability.

In sum, the VA psychiatric and medical examinations show 
that, if the veteran needs aid and attendance, it is due to 
non-service-connected conditions, and not because of service-
connected schizophrenia.  The other medical evidence of 
record is consistent with those conclusions.  The 
preponderance of the evidence is that the veteran does not 
need regular aid and attendance due to service-connected 
disability.  The statutory and regulatory criteria for 
entitlement to special monthly compensation for regular aid 
and attendance are not met.  38 U.S.C.A. § 1114(l) (West 
Supp. 2001); 38 C.F.R. §§ 3.350, 3.352(a) (2001).

A veteran who has a single service-connected disability rated 
as 100 percent, and has either (1) additional service 
connected disability or disabilities independently ratable at 
60 percent or more disabling, or (2) by reason of such 
service-connected disability or disabilities is permanently 
housebound, will be entitled to compensation at the 
housebound rate.  See 38 U.S.C.A. § 1114(s) (West Supp. 
2001); 38 C.F.R. § 3.350(i) (2001).  This requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.

The veteran does have a service-connected disability rated 
100 percent disabling.  He does not, however, have additional 
service-connected disabilities rated independently as 60 
percent disabling.  He does not meet the criteria for 
compensation at the housebound rate under the first set of 
criteria of the regulation.  

The veteran is also not housebound.  He reports that he 
leaves the house only to get the mail.  He also reports that 
he occasionally goes to church and to allay anxiety.  He 
sought a driver's license after his stroke, and has described 
the extent of his weakness in term of what would become of 
him if he ran out of gas while driving; it is unclear whether 
he now drives.

The veteran is not deemed a credible reporter of facts 
generally.  The best evidence of his unreliability is his 
repeated report of service in World War II and Korea, and 
once he reported service in Vietnam.  His period of service 
was after World War II and before Vietnam, and his service 
separation records show he never served overseas.  There is 
very clear evidence of factual unreliability, and the VA 
outpatient records show an apparent ability to get around 
greater than the veteran reports.  Furthermore, in order to 
qualify for special monthly compensation, any housebound 
status would have to be for service-connected disability, and 
there is no evidence that the veteran's service-connected 
schizophrenia, his scar of the right forearm, or his 
postoperative residuals of an osteochondroma of the right 
humerus in any way require his confinement to the immediate 
premises of his dwelling.  The preponderance of the evidence 
is against finding the veteran housebound within the meaning 
of the regulatory definition.  38 C.F.R. § 3.350(i) (2001).


ORDER

Whereas new and material evidence to reopen a claim of 
entitlement to service connection for hypertension has not 
been presented or secured, the appeal is denied.  

Service connection for residuals of a cerebrovascular 
accident is denied.  

Special monthly compensation for aid and attendance, or at 
the housebound rate, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


